DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on July 24th, 2017 (JP2017-142626). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated January 21st, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 1-8, the limitations “relatively short-wavelength”, “relatively long-wavelength”, “short-wavelength”, and “long-wavelength” are unclear and render the claims indefinite. Specifically, the limitations with “relatively” in them are unclear because it is unclear exactly which wavelengths meet this limitation as it is a relative term, and similarly the limitations “short-wavelength” and “long-wavelength” are unclear because it is not obvious what constitutes short and long here. Applicant should include actual wavelengths in nm to overcome this rejection. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “wavelength” respectively. 
Regarding claim 2, the limitation “the light intensity adjuster includes the short-wavelength transmissive portions that are located in the middle of the display member and thinner than both the short-wavelength light transmissive portions that are located at the ends and the long-wavelength light transmissive portions that are located in the middle” is unclear and 
Regarding claim 3, the limitation “the light intensity adjuster includes the long-wavelength transmissive portions that are located in the middle of the display member and thicker than both the long-wavelength light transmissive portions that are located at the ends and the short-wavelength light transmissive portions that are located in the middle” is unclear and renders the claim indefinite. Specifically, it is unclear what structural element needs to be “thicker” here, as the limitation mentions both the light intensity adjuster and the display member when discussing the portions. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the light intensity adjuster and display member include portions located in the middle and at the ends”. 
Regarding claim 4, the limitation “the light intensity adjuster includes the short-wavelength transmissive portions that are located in the middle of the display member and higher in aperture ratio than both the short-wavelength light transmissive portions that are located at the ends and the long-wavelength light transmissive portions that are located in the middle” is unclear and renders the claim indefinite. Specifically, it is unclear what structural element needs to be higher in aperture ratio here, as the limitation mentions both the light intensity adjuster and the display member when discussing the portions. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the light intensity adjuster and display member include portions located in the middle and at the ends”.
Regarding claim 5, the limitation “the light intensity adjuster includes the long-wavelength transmissive portions that are located in the middle of the display member and lower in aperture ratio than both the long-wavelength light transmissive portions that are located at the ends and the short-wavelength light transmissive portions that are located in the middle” is unclear and renders the claim indefinite. Specifically, it is unclear what structural element needs to be lower in aperture ratio here, as the limitation mentions both the light intensity adjuster and the display member when discussing the portions. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the light intensity adjuster and display member include portions located in the middle and at the ends”.
Regarding claim 6, the limitation “the light intensity adjuster includes the short-wavelength transmissive portions that are located in the middle of the display member and larger in light emitting area than both the short-wavelength light transmissive portions that are located at the ends and the long-wavelength light transmissive portions that are located in the middle” is unclear and renders the claim indefinite. Specifically, it is unclear what structural element needs to be larger in light emitting area here, as the limitation mentions both the light intensity adjuster and the display member when discussing the portions. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the light intensity adjuster and display member include portions located in the middle and at the ends”.
Regarding claim 7, the limitation “the light intensity adjuster includes the long-wavelength transmissive portions that are located in the middle of the display member and smaller in light emitting area than both the long-wavelength light transmissive portions that are located at the ends and the short-wavelength light transmissive portions that are located in the middle” is unclear and renders the claim indefinite. Specifically, it is unclear what structural element needs to be smaller in light emitting area here, as the limitation mentions both the light intensity adjuster and the display member when discussing the portions. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the light intensity adjuster and display member include portions located in the middle and at the ends”.
Regarding claim 8, the limitations “blue pixels” and “red pixels” are unclear and render the claim indefinite. Specifically, it is unclear what wavelengths correspond to blue and red here as these colors span a range of wavelengths in the visible spectrum. Applicant should include actual wavelengths in nm to overcome this rejection. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “pixels” respectively.

Regarding claim 9, this limitation depends on a rejected base claim and is therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US 2014/0293245 A1).
Regarding claim 1, Tani teaches a display device comprising: 
	a display member configured to display an image by releasing relatively short-wavelength light and relatively long-wavelength light (See, e.g., projected image 92 and display panel 391 in Fig. 7, which is displayed via light from LDs 24a-c shown in Fig. 1 which emit light having a wavelength, meeting this limitation in light of the 112 rejection above); 
	a lens configured to allow the image on the display member to be reproduced on an eye of the user (See, e.g., lens 27 in Fig. 1); and 
	a light intensity adjuster included in the display member and configured to allow short-wavelength light to be released from a middle of the display member in a larger amount than both short-wavelength light to be released from ends of the display member and long-wavelength light to be released from the middle of the display member (See, e.g., the combination of light source controller 21 and filter 28 and controller 32 in Fig. 1 which control the intensity values of the red, blue, and green laser diodes and the intensity of the image itself, and note that in light of the 112 rejection above this limitation is met because light having a wavelength is released from display panel 391 in the middle and from the ends, and as the light intensity adjuster adjusts the various intensities, one can choose wavelengths meeting the “larger amount” limitation to meet this limitation for a given image).
	Tani lacks an explicit disclosure wherein the lens is thicker in a middle thereof than at a periphery thereof.
	However, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In the instant case, Tani merely discloses the most generic of lenses and does not discuss any structural or optical features of the lens, meaning one of ordinary skill in the art would understand a wide variety of lenses can accomplish the purpose of the device. Further, lenses that are thicker in the middle than at the periphery are extremely well known in the art for focusing light in a display. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens in the device of Tani to be thicker in the middle than in the periphery, for the purpose of optimizing the amount of light reaching the filter and eventually the user. Note that this modification would not meaningfully change the function of the device because the user would be modifying the lens to enhance the function of the device if anything.
Regarding claim 2, Tani teaches the device set forth above and further teaches wherein the display member includes a display panel including at least short-wavelength pixels that release relatively short-wavelength light and long-wavelength pixels that release relatively long-wavelength light and a lighting device configured to apply display light to the display panel (See, e.g., display panel 391 in Fig. 7 which releases light having a wavelength via pixels insofar as the image can be divided into pixels on the panel, and the light generator 24 applies the display light, note this limitation is met in light of the 112 rejection above), the short-wavelength pixels include at least short-wavelength light transmissive portions configured to selectively transmit short-wavelength light and the long-wavelength pixels include at least long-wavelength light transmissive portions configured to selectively transmit long-wavelength light (See, e.g., display panel 391 in Fig. 7 and note that wavelengths are transmitted via the panel, meeting this limitation in light of the 112 rejection above), and 
	the light intensity adjuster includes the short-wavelength light transmissive portions that are located in the middle of the display member and thinner than both the short-wavelength light transmissive portions that are located at the ends and the long-wavelength light transmissive portions that are located in the middle (Note that this limitation is met in light of the 112 rejection above because at least filter 28 and display panel 391 have middle and end portions).
Regarding claim 3, Tani teaches the device set forth above and further teaches wherein the display member includes a display panel including at least short-wavelength pixels that release relatively short-wavelength light and long-wavelength pixels that release relatively long-wavelength light and a lighting device configured to apply display light to the display panel (See, e.g., display panel 391 in Fig. 7 which releases light having a wavelength via pixels insofar as the image can be divided into pixels on the panel, and the light generator 24 applies the display light, note this limitation is met in light of the 112 rejection above), the short-wavelength pixels include at least short-wavelength light transmissive portions configured to selectively transmit short-wavelength light and the long-wavelength pixels include at least long-wavelength light transmissive portions configured to selectively transmit long-wavelength light (See, e.g., display panel 391 in Fig. 7 and note that wavelengths are transmitted via the panel, meeting this limitation in light of the 112 rejection above), and 
	the light intensity adjuster includes the long-wavelength light transmissive portions that are located in the middle of the display member and thicker than both the long-wavelength light transmissive portions that are located at the ends and the short-wavelength light transmissive portions that are located in the middle (Note that this limitation is met in light of the 112 rejection above because at least filter 28 and display panel 391 have middle and end portions).
Regarding claim 4, Tani teaches the device set forth above and further teaches wherein the display member includes a display panel including at least short-wavelength pixels that release relatively short-wavelength light and long-wavelength pixels that release relatively long-wavelength light and a lighting device configured to apply display light to the display panel (See, e.g., display panel 391 in Fig. 7 which releases light having a wavelength via pixels insofar as the image can be divided into pixels on the panel, and the light generator 24 applies the display light, note this limitation is met in light of the 112 rejection above), the short-wavelength pixels include at least short-wavelength light transmissive portions configured to selectively transmit short-wavelength light and the long-wavelength pixels include at least long-wavelength light transmissive portions configured to selectively transmit long-wavelength light (See, e.g., display panel 391 in Fig. 7 and note that wavelengths are transmitted via the panel, meeting this limitation in light of the 112 rejection above), and 
	the light intensity adjuster includes the short-wavelength light transmissive portions that are located in the middle of the display member and higher in aperture ratio than both the short-wavelength light transmissive portions that are located at the ends and the long-wavelength light transmissive portions that are located in the middle (Note that this limitation is met in light of the 112 rejection above because at least filter 28 and display panel 391 have middle and end portions).
Regarding claim 5, Tani teaches the device set forth above and further teaches wherein the display member includes a display panel including at least short-wavelength pixels that release relatively short-wavelength light and long-wavelength pixels that release relatively long-wavelength light and a lighting device configured to apply display light to the display panel (See, e.g., display panel 391 in Fig. 7 which releases light having a wavelength via pixels insofar as the image can be divided into pixels on the panel, and the light generator 24 applies the display light, note this limitation is met in light of the 112 rejection above), the short-wavelength pixels include at least short-wavelength light transmissive portions configured to selectively transmit short-wavelength light and the long-wavelength pixels include at least long-wavelength light transmissive portions configured to selectively transmit long-wavelength light (See, e.g., display panel 391 in Fig. 7 and note that wavelengths are transmitted via the panel, meeting this limitation in light of the 112 rejection above), and 
	the light intensity adjuster includes the long-wavelength light transmissive portions that are located in the middle of the display member and lower in aperture ratio than both the long-wavelength light transmissive portions that are located at the ends and the short-wavelength light transmissive portions that are located in the middle (Note that this limitation is met in light of the 112 rejection above because at least filter 28 and display panel 391 have middle and end portions).
Regarding claim 6, Tani teaches the device set forth above and further teaches wherein the display member includes a display panel including at least short-wavelength pixels that release relatively short-wavelength light and long-wavelength pixels that release relatively long-wavelength light and a lighting device configured to apply display light to the display panel (See, e.g., display panel 391 in Fig. 7 which releases light having a wavelength via pixels insofar as the image can be divided into pixels on the panel, and the light generator 24 applies the display light, note this limitation is met in light of the 112 rejection above), the short-wavelength pixels include at least short-wavelength light transmissive portions configured to selectively transmit short-wavelength light and the long-wavelength pixels include at least long-wavelength light transmissive portions configured to selectively transmit long-wavelength light (See, e.g., display panel 391 in Fig. 7 and note that wavelengths are transmitted via the panel, meeting this limitation in light of the 112 rejection above), and 
	the light intensity adjuster includes the short-wavelength light transmissive portions that are located in the middle of the display member and larger in light emitting area than both the short-wavelength light transmissive portions that are located at the ends and the long-wavelength light transmissive portions that are located in the middle (Note that this limitation is met in light of the 112 rejection above because at least filter 28 and display panel 391 have middle and end portions).
Regarding claim 7, Tani teaches the device set forth above and further teaches wherein the display member includes a display panel including at least short-wavelength pixels that release relatively short-wavelength light and long-wavelength pixels that release relatively long-wavelength light and a lighting device configured to apply display light to the display panel (See, e.g., display panel 391 in Fig. 7 which releases light having a wavelength via pixels insofar as the image can be divided into pixels on the panel, and the light generator 24 applies the display light, note this limitation is met in light of the 112 rejection above), the short-wavelength pixels include at least short-wavelength light transmissive portions configured to selectively transmit short-wavelength light and the long-wavelength pixels include at least long-wavelength light transmissive portions configured to selectively transmit long-wavelength light (See, e.g., display panel 391 in Fig. 7 and note that wavelengths are transmitted via the panel, meeting this limitation in light of the 112 rejection above), and 
	the light intensity adjuster includes the long-wavelength light transmissive portions that are located in the middle of the display member and smaller in light emitting area than both the long-wavelength light transmissive portions that are located at the ends and the short-wavelength light transmissive portions that are located in the middle (Note that this limitation is met in light of the 112 rejection above because at least filter 28 and display panel 391 have middle and end portions).
Regarding claim 8, Tani teaches the device set forth above and further teaches wherein the display member includes at least short-wavelength pixels that release relatively short-wavelength light and long-wavelength pixels that release relatively long-wavelength light (Note this limitation is met in light of the 112 rejection above because the display panel 391 can be divided into pixels that release light having a wavelength), and the short-wavelength pixels are blue pixels that release at least blue light as the short-wavelength light, and the long-wavelength pixels are red pixels that release at least red light as the long-wavelength light (Note that this limitation is met in light of the 112 rejection above because the pixels exist and output light having a wavelength, and LDs 24a-c put out red and blue light among other colors).
Regarding claim 9, Tani teaches the device set forth above and further teaches a head-mounted display (See, e.g., Fig. 7 which shows this) comprising at least: the display device according to claim 1 (See, e.g., the rejection of claim 1 above); and a head-mounted device holding the display device and to be worn on a head of the user (See, e.g., Fig. 7 which shows this).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872